Matter of New York Schs. Ins. Reciprocal (Kalbfliesh) (2020 NY Slip Op 06689)





Matter of New York Schs. Ins. Reciprocal (Kalbfliesh)


2020 NY Slip Op 06689


Decided on November 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 13, 2020

PRESENT: CARNI, J.P., LINDLEY, NEMOYER, TROUTMAN, AND DEJOSEPH, JJ. (Filed Nov. 13, 2020.) 


MOTION NO. (274/20) CA 19-00260.

[*1]IN THE MATTER OF THE ARBITRATION BETWEEN NEW YORK SCHOOLS INSURANCE RECIPROCAL, PETITIONER-APPELLANT, AND DEBORAH KALBFLIESH, RESPONDENT-RESPONDENT.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.